Appellee, Charles S. Jeffords, filed his bill in the chancery court of Issaquena county against appellants M. Levy  Sons, Sigmund Levy, and Sigmund Kohlman, substituted trustee, by which he sought to recover of the Levy firm and Sigmund Levy a large sum of money as usurious interest alleged to have been theretofore paid by appellee to the said appellants during business dealings between the parties for a long period of years, and to extinguish by such usurious interest a mortgage indebtedness on appellee's lands in Issaquena county in favor of appellant Sigmund Levy, amounting to something like ten thousand dollars, and to cancel such mortgage and the notes it was given to secure. There was a trial on the pleadings and proofs and a final decree rendered granting the prayer of appellee's bill to the extent that the mortgage in question and the notes secured thereby were canceled and recovery over against appellants M. Levy  Sons, of seven hundred thirty-nine dollars and eighty-five cents. The further relief prayed for by appellee in his bill was denied. From that decree appellants prosecute this appeal.
We deem only one question in the case of sufficient importance to the bench and bar to call for a discussion; *Page 825 
that is, whether or not the notes involved, being payable in Louisiana and secured by a mortgage on land in this state, are governed by the laws of Louisiana or by the laws of Mississippi. If they are governed by the laws of the latter state, it is clear that the many notes and mortgages to secure same, executed by appellee to appellants M. Levy  Sons and Sigmund Levy during their long period of dealings, were usurious, and the decree of the court was justified.
The trial court took the view that the notes and transactions connected therewith were governed by the laws of this state. As will be seen later, we are of the same opinion. It is therefore, of course, unnecessary to decide whether or not, if the transactions in question were governed by the laws of Louisiana, the interest contracted for and collected would be usurious under the laws of that state.
Appellee was a large cotton planter in Issaquena county in this state, and resided in this state. Appellants M. Levy  Sons were cotton merchants in the city of New Orleans, La. Appellant Sigmund Levy was also a resident of New Orleans. Covering a period of something like twenty years, appellee borrowed money from appellants M. Levy  Sons with which to finance his planting and other interests in Issaquena county. Annually he gave notes for money so borrowed and for balances carried over, which were often large, and gave mortgages on his lands and other property in Issaquena county to secure such notes. The mortgages had various stipulations in them. Among other things they provided that appellee should annually ship to appellants M. Levy  Sons his cotton crop raised in this state, fixing a minimum of bales that should be shipped. After continuing these transactions for a number of years, appellant Sigmund Levy took by assignment the notes and deed of trust covering the balance due by appellee to appellants M. Levy  Sons. Appellee made payments to Sigmund Levy, and the notes and mortgages for balances *Page 826 
were renewed from time to time. When the bill in this case was filed there was a balance due of something like ten thousand dollars.
Appellee alleged in his bill, and the trial court so found, that appellant Sigmund Levy was a mere figurehead; that from the beginning to the end of the transactions had by appellee with appellants, the Levys, the real and true owner of the indebtedness due by appellee was M. Levy  Sons, and not Sigmund Levy.
Undoubtedly the general rule is that where a note is executed in one state and made due and payable in another, the rights and obligations of the parties are governed by the laws of the state where the note is payable. But that is not true of notes of the character of those in-involved in this cause. Notes alone did not constitute the entire contract between the parties here. They were renewed annually for balances, and mortgages were taken on lands and other property in this state, as stated, to secure such balances, as well as advances to be made during the current year. Execution of the notes and mortgages were parts of one and the same transaction. There was no intention of the parties that the execution of the notes should be separate transactions from the execution of the mortgages. They constituted one contract, not two contracts. In case of foreclosure of the mortgages, either through the courts or by sale in pais, it had to be done here and under the laws of this state. The cotton to be raised on appellee's plantation and shipped to appellants M. Levy  Sons under the stipulation in the mortgages was to be raised in this state. The money advanced appellee by appellants was for the purpose of carrying on his farming interests in this state. In other words, the larger part of the contract, in fact all of it except the mere place of the payment of the money, was to be performed in this state and not in Louisiana.
We hold that under the facts of this case the question of usury was governed by the laws of Mississippi and not *Page 827 
Louisiana. Meroney v. Atlanta Building  Loan Association,116 N.C. 882, 21 S.E. 924, 47 Am. St. Rep. 848; Jackson v.American Mortgage Co., 88 Ga. 756, 15 S.E. 812; Building Loan Association v. Griffin, 90 Tex. 480, 39 S.W. 656;Fidelity Savings Association v. Shea, 6 Idaho, 405, 55 P. 1022; Thompson v. Edyards, 85 Ind. 414; Wharton on Conflict of Laws, sections 504-510; Building  Loan Association v.Brahan, 80 Miss. 418, 31 So. 840.
We think it is sufficient to say with reference to the other questions decided by the trial court, that they were principally questions of fact. There was little, if any, controversy between the parties as to the applicable principles of law. We have given these questions the very best consideration of which we are capable, spending a great deal of time going through and considering the voluminous record and arguments and briefs in the cause.
We are of the opinion that the trial court was justified in reaching the conclusions embodied in the final decree.
Affirmed.